Appeal from a judgment of the County Court of Albany County (Teresi, J.), rendered June 21, 2007, which revoked defendant’s probation and imposed a sentence, of imprisonment.
Defendant pleaded- guilty to grand larceny in the fourth degree and was sentenced to five years of probation. He was subsequently charged with violating the terms of his probation. Defendant pleaded guilty to the probation violation and waived his right to appeal. Under the terms of the plea agreement, he was to be sentenced to 1 to 3 years in prison. Thereafter, defendant’s probation was revoked and he was sentenced in accordance with the plea agreement. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Peters, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.